DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10 August 2022. Claims 18-19, 26 and 29 have been amended. Claims 1-17 and 27-28 have been cancelled. No claims have been added. Therefore, claims 18-26 and 29-33 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 21-25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 18, line 16 recites the term “bearing molding” and, as a bearing is known to be a type of pivot involving a movable bearing, it is unclear what structure would be required to satisfy the limitation.
	Regarding claim 33, lines 1-2 recite the term “plug directions” and it is unclear if the plug directions for closing cover to the housing and for the mouthpiece to the closing cover are the same as or different from the plug directions, as recited in lines 17-18 of claim 26. Line 3 recites the term “acute or right angle” and it is unclear if the angle is the same as or different from the angle recited in line 19 of claim 26.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 23 and 25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Slover (1,525,665 A) and Ahern (11,020,549 B2).
Regarding claim 18, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4) having a bottom and an upper opening (the bottom casing 4 is shown to have a lower bottom surface and an upper opening to receive a capsule chamber 11, see fig. 2), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closure cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a first pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis is represented as a point (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2), is arranged next to a same side of the capsule receiver 11, wherein the first pivot axis is arranged closer to the capsule receiver 11 in a use state of the device (the first pivot axis is arranged close to the capsule receiver 11 and is closest to the capsule receiver 11 during the use state of the device, see fig. 2), the closing cover 3 and the mouthpiece 2 is pivotable about the first pivot axis and, wherein the closure cap 1, the mouthpiece 2, and the closing cover 1 are each hinged so as to be pivotable about the first pivot axis (the closing cover 3 and mouthpiece 2 are pivoted about the first pivot axis and the closure cap 1, mouthpiece 2 and closing cover 1 are all hinged, on hinge 10, to be pivotable about the first pivot axis, see fig. 2 and para. [0089] lines 1-4), which is fixedly mounted to the housing 4 (the first pivot axis is fixedly mounted, via hinge 10, on the housing 4, see fig. 2), and wherein the first pivot axis is formed on the housing (the first pivot axis, formed via hinge 10 on the housing 4, is formed on the housing 4, see fig. 2).
Bilgic discloses everything as claimed including the first pivot axis where the closure cap 1, mouthpiece 2 and closing cover 3 are pivotable about the first pivot axis, see fig. 2, but lacks a detailed description of a second pivot axis represented as a point, the second pivot axis being arranged next the first pivot axis, with only the closure cap is pivotable about the second pivot axis and that the second pivot axis is disposed on a same horizontal plane or below the first pivot axis.
However, in figures 1-2 Slover teaches that a second pivot axis (the second pivot axis is located along the axis of hinge 9), represented as a point (the second pivot axis is shown to be represented as a point, see fig. 2), is arranged next a first pivot axis (the first pivot axis is located along the axis of hinge 5 on the interior of the device and the second pivot axis is shown to be arranged next to the first pivot axis, the second pivot axis being located along the exterior of the device, see fig. 2), with only a closure cap 10 being pivotable about the second pivot axis and that the second pivot axis is disposed below the first pivot axis (the closure cap 10 is shown to be arranged on and pivotable on second pivot axis, see fig. 2, and a convex mirror 7 is shown to be arranged on and pivotable on a first pivot axis, see fig. 2 and page 1 lines 54-62; the second pivot axis is shown to be disposed below the first pivot axis). Bilgic discloses the claimed invention except for second pivot axis where the closure cap is only pivotable on the second pivot axis. Therefore, it would have been an obvious matter of design choice to modify Bilgic’s housing to have a second pivot axis with the closure cap mounted on the second pivot axis, the second pivot axis being represented as a point and being arranged next to and disposed below the first pivot axis, as taught by Slover, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Bilgic device discloses that the first pivot axis, as disclosed by Bilgic, is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis, as taught by Slover, are separate but run in a same direction and are immovable relative to one another (the first pivot axis, as taught by Bilgic, includes the mouthpiece and closuring cover which are closest to the capsule receiver compared to the second pivot axis, as taught by Slover, which is closer to the bottom of the housing and, as the first pivot axis is separate from the second pivot axis, see fig. 2 of Slover, the first pivot axis does not move when only the second pivot axis is moved and the second pivot axis does not move when only the first pivot axis is moved, the first and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 2 of Slover), and the second pivot axis is shown to be disposed below the first pivot axis (the first pivot axis, having the mouthpiece and closing cover, as disclosed by Bilgic, is shown to be above the second pivot axis, having the closure cap as taught by Slover, as the first pivot axis is shown to be positioned on the housing, see fig. 2 of Bilgic and fig. 2 of Slover).
	The modified Bilgic device discloses everything as claimed including the first pivot axis, as disclosed by Bilgic, formed on a hinge of the housing (see fig. 12 of Bilgic), but is silent with regard to the first pivot axis being formed in an upwardly protruding bearing molding of the housing when the device is in an upright position.
However, Ahern teaches a similar dry powder inhaler (see fig. 1) includes a first pivot axis (defined by axis 1a) being formed in an upwardly protruding bearing molding (defined by bearing molding formed from a hinge on housing 2, see fig. 1) of the housing 2 when the device is in an upright position, see fig. 1 and col. 7 lines 46-52. Therefore, it would have been an obvious matter of design choice to modify Bilgic’s hinge to formed in an upwardly protruding bearing molding of the housing, as taught by Kim, since the modified Bilgic device would perform equally well when allowing the user to access the closing cover and mouthpiece while the device is upright and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 20, the modified Bilgic device discloses that only two pivot axes (the first pivot axis, as taught by Bilgic and the second pivot axis, as taught by Slover, see fig. 2 of Bilgic and figs. 1-2 of Slover) which comprise the first pivot axis and the second pivot axis, are formed (the first pivot axis and second pivot axis are formed on the housing, see fig. 2 of Bilgic and figs. 1-2 of Slover).
Regarding claim 23, the modified Bilgic device discloses that in respect of the side view, in which the geometric axes of the pivot axes are represented in the form of points (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2 of Bilgic; the second pivot axis x being represented in the form of a point, see figs. 1-2 of Slover), the pivot axes are positioned such that the mouthpiece and the closure cap extending towards each other without overlap of their outer contours in a most open position (the mouthpiece 2 extends toward the closure cap 1 and the mouthpiece 2 has a protruding structure to prevent the mouthpiece 2 from being rotated more than 90 degrees, see figs. 8-9, such that the mouthpiece’s 2 outer contour does not overlap with the closure cap 1 in a most open position, see fig. 8 and para. [0095] of Bilgic).
Regarding claim 25, the modified Bilgic device discloses that the capsule receiver and the closing cover are connected to each other for a joint pivoting (the capsule receiver 11 is integrally connected with the closing cover 3 and both the capsule receiver and closing cover 3 pivot about the first pivot axis on hinge 10, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Wright (2010/0192949 A1).
Regarding claim 19, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closure cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis is represented in the form of a point (the pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the pivot axis is represented in the form of a point, see fig. 2), is arranged next to a same side of the capsule receiver 11, wherein the pivot axis is arranged closer to the capsule receiver 11 in a use state of the device (the pivot axis is arranged close to the capsule receiver 11 and is closest to the capsule receiver 11 during the use state of the device, see fig. 2), the closing cover 3, the mouthpiece 2 and the closure cap 1 are configured to be pivoted together about the pivot axis and (the closing cover 3, the mouthpiece 2 and closure cap 1 are shown to be pivoted together about the pivot axis, see fig. 2), wherein the pivot axis is mounted to an upper side of the closing cover 3 (the pivot axis, formed via hinge 10 on the housing 4, is mounted on the upper left hand side of the closing cover 3, see fig. 2).
Bilgic discloses everything as claimed, including the pivot axis the closing cover 3 and the closure cap 1 which are configured to be pivoted about said pivot axis (the closing cover 3 and closure cap 1 include holes 3a and 1a respectively to rotate about the pivot axis via hinge 10, see fig. 2 and para. [0089] lines 4-8), but lacks a detailed description of a first pivot axis being represented as a point, and wherein only the mouthpiece is configured to be pivoted about the first pivot axis and the first pivot axis is mounted to an upper side of the closing cover.
However, in figure 2c and 3a-3b Wright teaches a pivot axis A represented as a point (the pivot axis A being represented as a point along hub 35a axis, see fig. 3A), wherein only a mouthpiece 21 is configured to be pivoted about the pivot axis A, and that the pivot axis A is mounted to an upper side of a closing cover 20 (the mouthpiece 21 pivots about a closing cover 20 and the first pivot axis A is shown to be on an upper side of the closing cover 20, shown to be the upper surface of the closing cover 20 that allows the mouthpiece 21 to rest on the closing cover 20, and the upper side being shown to be above the flat lower supporting surface 67 of the closing cover 20, see fig. 3a and para. [0114] lines 1-6). 
Bilgic discloses the claimed invention except for the mouthpiece being arranged and pivotable on a first pivot axis wherein only the mouthpiece is configured to be pivoted about the first pivot axis and the first pivot axis is mounted to an upper side of the closing cover. Therefore, it would have been an obvious matter of design choice to modify Bilgic’s mouthpiece to be mounted on a first pivot axis that is mounted on the closing cover, separate from the pivot axis having the closing cover and closure cap, as taught by Wright, since the modified Bilgic device would perform equally well in allowing the user to access the mouthpiece and capsule receiver and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Bilgic device discloses that the pivot axis, as disclosed by Bilgic, having the closing cover and closure cap is a second pivot axis mounted to the housing (the closing cover 3 and closure cap 1 are mounted on the second pivot axis which is represented as a point along hinge 10 which is mounted to the housing 4, see figs. 2 and 12 and para. [0089] lines 4-8 of Bilgic), and that the first pivot axis, as taught by Wright, is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis are separate but run in the same direction (the first pivot axis is mounted on the closing cover, as taught by Wright, and is closest to the capsule receiver when compared to the second pivot axis, as taught by Bilgic, which is closer to the exterior of the housing and, the first pivot axis and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 2c of Wright, the first pivot axis being shown to be mounted on the upper side of the closing cover, see fig. 3a of Wright) .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic, Slover and Ahern as applied to claim 18 above, and further in view of Wright (2010/0192949 A1).
Regarding claims 21-22, the modified Bilgic device discloses the first and second pivot axes with the mouthpiece and closing cover being pivoted about the first pivot axis (the mouthpiece 2 and closing cover 3 are pivoted about the hinge 10 of the first pivot axis, see fig. 2 of Bilgic and fig. 1 of Ahern), but lacks a detailed description of a third pivot axis, which can be pivoted together with the closing cover, is formed on the closing cover and, wherein, only the mouthpiece is pivotable about the third pivot axis.
However, in figure 2c and 3a-3b Wright teaches a pivot axis A, which can be pivoted together with the closing cover 20, is formed on the closing cover 20 and, wherein, only the mouthpiece 21 can be pivoted about the pivot axis A (the mouthpiece 21 pivots about a closing cover 20 via the pivot axis A). The modified Bilgic device discloses the claimed invention except for third pivot axis which can be pivoted together with the closing cover. Therefore, it would have been an obvious matter of design choice to modify the modified Bilgic closing cover to have a third pivot axis with only the mouthpiece being pivoted about the first pivot axis, as taught by Wright, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic, Slover and Ahern as applied to claim 18 above, and further in view of Bhide (10,556,069 B2).
Regarding claim 24, the modified Bilgic device discloses everything as claimed including the mouthpiece and closing cover being configured to pivot together, see fig. 2 of Bilgic, but lacks a detailed description of the mouthpiece and the closing cover are configured to be locked with each other for a joint pivoting.
However, in figures 1-3 Bhide teaches that a mouthpiece 3 and a closing cover 4 are locked with each other for joint pivoting (the closing cover 4 is securely attached to the mouthpiece 3, via hinge 6, such that the closing cover 4 is locked with the mouthpiece 3 and both the mouthpiece 3 and closing cover 4 jointly pivoted, see fig. 3 and col. 4 lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bilgic first pivot axis to have the mouthpiece and closing cover be locked together for joint pivoting, as taught by Bhide, to more securely connect the mouthpiece and closing cover to prevent the mouthpiece and closing cover from accidently becoming detached from each other.
Claims 26 and 29-33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic in view of Slover (1,525,665 A), Siwek (5,071,033 A) and Althorpe (10,195,373 B2).
Regarding claim 26, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (see the abstract), comprising a housing (bottom casing 4) having a bottom and an upper opening (the bottom casing 4 is shown to have a lower bottom surface and an upper opening to receive a capsule chamber 11, see fig. 2), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closure cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a first pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis is represented as a point (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2), is arranged next to a same side of the capsule receiver 11, wherein the first pivot axis is arranged closer to the capsule receiver 11 in a use state of the device (the first pivot axis is arranged close to the capsule receiver 11 and is closest to the capsule receiver 11 during the use state of the device, see fig. 2), the closing cover 3 and the mouthpiece 2 is pivotable about the first pivot axis and, wherein the closure cap 1, the mouthpiece 2, and the closing cover 1 are each hinged so as to be pivotable about the first pivot axis (the closing cover 3 and mouthpiece 2 are pivoted about the first pivot axis and the closure cap 1, mouthpiece 2 and closing cover 1 are all hinged, on hinge 10, to be pivotable about the first pivot axis, see fig. 2 and para. [0089] lines 1-4), which is fixedly mounted to the housing 4 (the first pivot axis is fixedly mounted, via hinge 10, on the housing 4, see fig. 2), and wherein the first pivot axis is formed on the housing (the first pivot axis, formed via hinge 10 on the housing 4, is formed on the housing 4, see fig. 2).
Bilgic discloses everything as claimed including the first pivot axis where the closure cap 1, mouthpiece 2 and closing cover 3 are pivotable about the first pivot axis, see fig. 2, but lacks a detailed description of a second pivot axis represented as a point, the second pivot axis being arranged next the first pivot axis, with only the closure cap is pivotable about the second pivot axis and that the second pivot axis is disposed on a same horizontal plane or below the first pivot axis.
However, in figures 1-2 Slover teaches that a second pivot axis (the second pivot axis is located along the axis of hinge 9), represented as a point (the second pivot axis is shown to be represented as a point, see fig. 2), is arranged next a first pivot axis (the first pivot axis is located along the axis of hinge 5 on the interior of the device and the second pivot axis is shown to be arranged next to the first pivot axis, the second pivot axis being located along the exterior of the device, see fig. 2), with only a closure cap 10 being pivotable about the second pivot axis and that the second pivot axis is disposed below the first pivot axis (the closure cap 10 is shown to be arranged on and pivotable on second pivot axis, see fig. 2, and a convex mirror 7 is shown to be arranged on and pivotable on a first pivot axis, see fig. 2 and page 1 lines 54-62; the second pivot axis is shown to be disposed below the first pivot axis). Bilgic discloses the claimed invention except for second pivot axis where the closure cap is only pivotable on the second pivot axis. Therefore, it would have been an obvious matter of design choice to modify Bilgic’s housing to have a second pivot axis with the closure cap mounted on the second pivot axis, the second pivot axis being represented as a point and being arranged next to and disposed below the first pivot axis, as taught by Slover, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Bilgic device discloses that the first pivot axis, as disclosed by Bilgic, is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis, as taught by Slover, are separate but run in a same direction and are immovable relative to one another (the first pivot axis, as taught by Bilgic, includes the mouthpiece and closuring cover which are closest to the capsule receiver compared to the second pivot axis, as taught by Slover, which is closer to the bottom of the housing and, as the first pivot axis is separate from the second pivot axis, see fig. 2 of Slover, the first pivot axis does not move when only the second pivot axis is moved and the second pivot axis does not move when only the first pivot axis is moved, the first and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 2 of Slover), and the second pivot axis is shown to be disposed below the first pivot axis (the first pivot axis, having the mouthpiece and closing cover, as disclosed by Bilgic, is shown to be above the second pivot axis, having the closure cap as taught by Slover, as the first pivot axis is shown to be positioned on the housing, see fig. 2 of Bilgic and fig. 2 of Slover).
The modified Bilgic device discloses that the closing cover is connected to the housing 4 (the closing cover 3 is connected, via hinge 10, to the housing 4, see fig. 2 and para. [0089] lines 4-8 of Bilgic), but lacks a detailed description of the closing cover being directly plug-connected to the housing.
However, in figures 1-2 Siwek teaches that a closing cover 31 is directly plug-connected to a housing 14 (the closing cover 31 includes integrally molded journals 29 for plug reception in fork-shaped plug moldings 24 of the housing 14, see col. 3 line 57 to col. 4 line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hinge connection of the modified Bilgic device with the direct plug-connection of the closing cover to the housing, as taught by Siwek, since it is merely a substitution of one known type of connecting arrangement with another known type of connecting arrangement, and it appears that the modified Bilgic device would perform equally well when connecting the closing cover and mouthpiece to the housing.
The modified Bilgic device discloses everything as claimed including the mouthpiece directly connected to the closing cover, see fig. 2 of Bilgic, but is silent with regard to the mouthpiece being directly plug-connected to the closing cover.
However, Althorpe teaches a similar dry powder inhaler (see fig. 16 and the abstract) includes a mouthpiece 20 directly plug-connected to the closing cover (defined by platform member 52, see fig. 17), see figs. 16-17 and col. 13 lines 52-60. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hinge connection of the modified Bilgic device with the direct plug-connection of the mouthpiece to the closing cover, as taught by Althorpe, since it is merely a substitution of one known type of connecting arrangement with another known type of connecting arrangement, and it appears that the modified Bilgic device would perform equally well when connecting the mouthpiece to the closing cover.
The modified Bilgic device discloses that the plug direction of the closing cover to the housing, as taught by Siwek, is different from the plug direction of the mouthpiece to the closing cover, as taught by Althorpe, and the plug directions of the closing cover to the housing and the mouthpiece to the closing cover enclose a right angle (the plug direction of the closing cover to the housing is a vertical direction, see fig. 2 of Siwek, that is perpendicular to the plug direction of the mouthpiece to closing cover which is in a horizontal direction, see fig. 17 of Althorpe, such that the plug directions enclose a right angle).
Regarding claim 29, as best understood, the modified Bilgic device discloses that the closing cover has integrally molded journals (the closing cover 31 includes integrally molded journals 29, see fig. 2 of Siwek), for plug reception in fork-shaped plug moldings (the integrally molded journals 29 are snap fit into the fork-shaped plug moldings 24 of the housing 14, see fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Regarding claim 30, the modified Bilgic device discloses that the plug moldings of the housing in the use state of the device are encompassed by an area of the closing cover (the plug moldings, as taught by Siwek, of the housing 4, which receive the journals, as taught by Siwek, of closing cover 3, are encompassed by journals of the closing cover 3 when the device is assembled and in use, see figs. 2 and 12 and para. [0089] lines 4-8 of Bilgic and fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Regarding claim 31, the modified Bilgic device discloses that each one of the journals has a cross section comprising an annular wall (the journals, as taught by Siwek, of the closing cover are shown to be curved such that its cross-section has an annular shape and therefore comprises an annular wall, see fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Regarding claim 32, the modified Bilgic device discloses that the closing cover has a plug molding (defined by slotted channel 74, see fig. 17 of Althorpe) for a journal (defined by first hinge part 74, see fig. 17 and col. 13 lines 52-60 of Althorpe) of the mouthpiece, see figs. 16-17 of Althorpe.
	Regarding claim 33, the modified Bilgic device discloses that plug directions for obtaining plug connections between the closing cover and the housing (as taught by Siwek), and between the mouthpiece and the closing cover (as taught by Althorpe), draw the right angle to one another, when the plug directions are viewed projected into a plane perpendicular to a geometric pivot axis of the closing cover, in a radial direction to the geometric pivot axis (when viewed from a plane, perpendicular to the pivot axis of the closing cover to the housing, the plug direction of the closing cover to the housing is shown to be a vertical direction, see fig. 2 of Siwek, that is perpendicular to the plug direction of the mouthpiece to closing cover which is shown to be a horizontal direction, see fig. 17 of Althorpe, such that the plug directions enclose a right angle in a radial direction to the geometric pivot axis of the closing cover). 
Regarding claim 33, the modified Bilgic device discloses that plug directions (the plug directions run along the axis that the hinge 10 extends along, a first plug direction running in a direction starting between the journals, as taught by Siwek, of the closing cover 3 and extending toward the front of housing 4 and a second plug direction, running in an opposite direction, starting between the journals of the closing cover 3 and extending toward the back of the housing 4, see fig. 2 and 12 of Bilgic and fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek) for obtaining the plug connections between the closing cover and the housing, and between the mouthpiece and the closing cover, draws an acute or right angle to one another, when the plug directions are viewed projected into a plane perpendicular to the geometric pivot axis of the closing cover, in a radial direction to the geometric pivot axis (when the closure cap 3 is pivoted such that the closure cap 3 is at a 90 degree angle with the housing 2, the plug directions, as recited above, would draw an acute angle with one another when projected onto a plane, the plane shown as a vertical plane extending from the center of the housing 2, see figs. 1-2 of Slover, the plane being perpendicular to the geometric pivot axis, shown as the axis of hinge 10 in fig. 2 of Bilgic and fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Response to Arguments
Applicant’s arguments, with regard to Bilgic and Slover as recited on page 8 line 9 to page 9 line 2 and page 9 line 18 to page 10 line 8 with respect to claim 18 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
On page 9 lines 13-16, applicant argues “Neither reference discloses a device where the mouthpiece pivots about two separate axes, and there is no connection between Wright or Bilgic to cause one of skill in the art to modify Bilgic, even looking at the disclosure of Wright, to make a mouthpiece so pivotable”.
The argument is not well taken. As discussed in the response to arguments section of the non-final office action, mailed 13 May 2022, “Bilgic is modified to include the teaching of Wright to have the mouthpiece mounted on a pivot axis, separate from the pivot axis of Bilgic, where the pivot axis is arranged on the closing cover of Bilgic. Since Bilgic is considered to be concerned with providing a hinged structure that allows a user to access all components of the inhaler and since Wright is considered to be concerned with providing an alternative hinged structure that allows a user to pivot a mouthpiece along the platform that the mouthpiece is mounted on. It would have been obvious to one of ordinary skill in the art, seeking to provide Bilgic with an alternative hinge structure, to modify Bilgic with the teaching of Wright such that the mouthpiece is on a separate hinge that is mounted on closing cover of Bilgic. The modification is considered to involve a change in the form of the hinged structure of the Bilgic inhaler”.
Both Bilgic and Wright are concerned with providing hinged arrangements for an inhaler device and since the modified Bilgic device would perform equally well when providing the user access to the mouthpiece and closing cover of the device such that one of ordinary skill in the art would find it obvious to modify the Bilgic device with Wright’s teaching as recited in the rejection of claim 19 above. The applicant has not provided any evidence that the combination of Bilgic with Wright’s teachings would render the Bilgic device inoperable. Therefore, the rejection of claim 19 as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785